DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 70-95 in the reply filed on 7/16/2021 is acknowledged.  The traversal is on the ground(s) that Barnes does not disclose heating elements that are not electrically isolated from the inner surface of the fitting.  This is not found persuasive because the Group I, independent claim 70 does not require the heating elements to be electrically isolated from the inner surface of the fitting so it is not a common technical feature. Even if the feature was required by claim 70, newly cited Goto (discussed in detail below) discloses electrically isolated heating elements. Applicant argues Rice does not disclose any benefit of using infusion where direct energization is possible. Newly cited Goto discloses the benefit of using a buried heater over a heater that requires power supply terminals (column 2, lines 28-65, detailed discussion is provided below). As discussed below, all features of claim 70 are taught by the prior art therefore there is no special technical features shared with the other groups. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 75-76 and 85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75 recites “the alternating current.” There is a lack of antecedent basis for this feature. It is recommended amending claim 75 to depend from claim 72 which introduces an alternating current. 
Claim 76 recites “the depth of penetration,” “the magnetic field,” and “the current,” and there is a lack of antecedent basis for each of these features. It is recommended actively establishing a feature before referring to “the” feature. 
Claim 85 recites “the supply of electrical current,” and there is a lack of antecedent basis for each of these features. It is recommended actively establishing a feature before referring to “the” feature. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 70, 71, 76, 78-83, 86, 87, 89-91 and 93-95 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes [GB2527841] in view of Goto et al. [US54623414, “Goto”] and Rice [US4728223].
Barnes discloses a method of creating a weld between a liner (305) within a metal host pipe (303) of a section of lined pipe and an electrofusion fitting (301) comprising at least one heating element (307), the method comprising locating an end of the electrofusion fitting (301) within an end of the section of lined pipe (303) (Figure 3; page 10, lines 9-17). Barnes discloses supplying electrical current to the heater, but does not disclose using an induction coil and supplying electrically power to the coil to energize the heating element by induction. 
Goto discloses a method of using an electrofusion fitting. Goto discloses conventional electrofusion fittings that require passing current though the heater are difficult to manufacture and the heat is difficult to control (column 1, lines 21-35). Goto suggests an alternative by using a completely buried heater that is heated by induction (column 2, lines 28-65, column 4, lines 12-31). 
Goto discloses using induction heating but does not disclose placing the induction coil within a bore of the electrofusion fitting. 
Rice a method of induction heating a pipe assembly. Rice teaches locating an induction coil (6) within the bore of a pipe and placing the coil in the vicinity of the material to be heated and inductively heating the material using the coil (column 4, line 59 – column 5, line 25). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Barnes by using a buried heater that is inductively 
With respect to claim 71, Barnes discloses energizing the at least one heating element causes heating of the at least one heating element (page 10, lines 9-17), and Goto discloses energizing of the heating element causes heating of the heating element (column 3, line 49-column 4, line 6). 
With respect to claim 76, Goto discloses an electrofusion fitting having at least one heating element (18) positioned at a location corresponding to the depth of penetration of the magnetic field induced by the current in the induction coil (implied as the heating element is located at a position where it is heated by the magnetic field). 
With respect to claim 78, Barnes discloses heating to a first temperature lower than a melting point of the material of theRcf P41763LS/SPC/SAR4NATIONAL PHASE APPLICATION41763US (374) PCT/GB2017/053007 PRELIMINARY AMENDMENT electrofusion fitting, and subsequently heating the at least a portion of the electrofusion fitting associated with the at least one heating element to a second temperature higher than the melting point of the material of the electrofusion fitting to weld the fitting to the pipe lining (page 12, lines 4-11), and Goto discloses using induction heating of the heater. 
With respect to claim 79, Barnes discloses the fitting is expanded to improve or ensure contact between the surface of the fitting and the pipe lining (page 12, lines 4-11). 

With respect to claim 81, Goto discloses the subsequent welding step is performed from a known starting temperature of the fitting and/or the pipe lining (column 3, line 49-column 4, line 6). 
With respect to claims 82 and 83, Barnes discloses applying first and second currents to the heater to heat to the respective first and second temperatures (see the discussion above) and Goto modifies Barnes by teaching the heating comprises supplying electrical current to the induction coil.  
With respect to claim 86, Barnes discloses locating the end of the electrofusion fitting in a recess in the end of the liner (Figure 3). 
With respect to claim 87, Barnes discloses the recess is formed in an inner surface of the liner (Figure 3, page 10, lines 9-17). 
With respect to claim 89, Barnes discloses the electrofusion fitting abuts the end of the liner (Figure 3). 
With respect to claim 90, Barnes discloses locating an opposite end of the electrofusion fitting within an end of a subsequent section of lined pipe (Figure 3; page 14, lines 12-21), and Rice discloses locating the induction coil with the bore of the fitting in the vicinity of at least one further heating element, and supplying electrical power to the induction coil or the further induction coil to cause heating of the at least one further heating element by electromagnetic induction (column 5, lines 26-50). 

With respect to claim 93, Goto discloses simultaneous heating of the at least one heating element and the at least one further heating element (Figure 2; column 3, lines 49-66). 
With respect to claim 94, Barnes discloses applying first and second currents to the heater to heat to the respective first and second temperatures (see the discussion above) and Goto modifies Barnes by teaching the heating comprises supplying electrical current to the induction coil.  
With respect to claim 95, Barnes discloses applying first and second currents to the heater to heat to the respective first and second temperatures (see the discussion above) and Goto discloses simultaneously heating two heating elements as the same time by induction heating. 
Claims 72-75 and 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, Goto, Rice, and further in view of Horiishi et al. [US5123989, “Horiishi”].
Barnes as modified discloses a method. Applicant is referred to paragraph 6 for a detailed discussion of Barnes as modified.  Goto and Rice disclose applying current to an induction coil but do not explicitly disclose an alternating current. 
Horiishi discloses a method using induction heating. Horiishi discloses applying an alternating current to create an alternating magnetic field (column 2, lines 49-61). 

With respect to claims 73-74, Horiishi discloses a radio frequency in the range of 1 to 400 kHz (column 2, lines 49-61). 
With respect to claim 75, Goto discloses heating the heating element without heating the pipe (column 3, line 49-column 4, line 6). 
With respect to claim 77, Horiishi discloses inducing hysteresis losses in the at least one heating element to increase and/or enhance heating of the at least one heating element (column 3, lines 58-63; column 5, lines 3-26). 
Claims 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes, Goto, Rice, and further in view of Eggleston [US4684789]. 
Barnes as modified discloses a method. Applicant is referred to paragraph 6 for a detailed discussion of Barnes as modified.  Barnes discloses heating, but does not disclose monitoring a temperature of a portion of the fitting, nor controlling the supply of current in response to the monitored temperature. 
Eggleston discloses a method of welding a fitting. Eggleston discloses controlling the supply of current to the heating element in response to temperature changes in the heating element and the fitting (column 7, lines 14-64). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Barnes by monitoring the temperature of the fitting and controlling the parameters of the process including the current applied to the heater in response to the temperature as taught by Eggleston in order to ensure sufficient heat is generated to create a strong weld. 
Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes, Goto, Rice, and further in view of Pionetti et al. [US2013/0114945, “Pionetti”].  
Barnes as modified discloses a method. Applicant is referred to paragraph 6 for a detailed discussion of Barnes as modified.  Barnes discloses a recess in the liner but does not disclose machining the liner. 
Pionetti discloses a method of welding a fitting.  Pionetti discloses machining a liner to provide a recess (paragraphs 0064, 0085-86, 0145; Figure 6B). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Barnes by machining a recess in the liner as taught by Pionetti in order to ensure a good fit between the fitting and the liner. 
Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes, Goto, Rice, and further in view of Okusaka [US5338920]. 
Barnes as modified discloses a method. Applicant is referred to paragraph 6 for a detailed discussion of Barnes as modified.  Goto discloses a single induction coil, and Rice discloses moving a single coil to subsequent locations. Neither discloses providing a further induction coil associated with an additional heating element. 
Okusaka discloses a method of induction heating. Okusaka discloses an embodiment that uses two induction heating coils (38) wherein each coil is located at one end of the fitting (12) (Figure 8). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Barnes by using multiple induction coils with one located at each end of the fitting as taught by Okusaka in order to provide better control over the temperature at each end of the fitting to ensure both ends are sufficiently welded. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Iguchi et al [US6466916, “Iguchi”] discloses induction heating using alternating current applied to the induction coil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
September 11, 2021